Citation Nr: 0107330	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-15 057	)	DATE
	)
	)


THE ISSUE

Whether the July 1975 decision of the Board of Veterans 
Appeals (Board) denying service connection for an acquired 
psychiatric disorder should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from mid-October 1971 to 
December 1973.  This matter arises as an exercise of the 
Board's original jurisdiction under Public Law 105-111, 111 
Stat. 2271 (21 November 1997) (codified at 38 U.S.C.A. 
§ 7111) and 64 Fed. Reg. 2134 (1999) (codified at 38 C.F.R. 
Part 20, Subpart O) pursuant to the veteran's July 1999 
motion alleging CUE in the July 1975 Board decision which 
denied service connection for an acquired psychiatric 
disorder.  


FINDINGS OF FACT

1. By decision of July 1975, the Board denied service 
connection for an acquired psychiatric disorder.

2. The July 1975 Board decision's technical failure to apply 
the presumption of soundness on entry into service would 
not have manifestly changed the outcome of the veteran's 
appeal, as that presumption would have been rebutted by 
clear and unmistakable evidence that the psychiatric 
disability manifested in service existed before service.

3. The July 1975 Board decision was reasonably supported by 
the evidence then of record, and the denial of service 
connection was not an error about which reasonable minds 
could not differ.


CONCLUSION OF LAW

The July 1975 Board decision denying service connection for 
an acquired psychiatric disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 501(a), 7111 (West 
1991 and Supp. 1999); 38 C.F.R. Part 20, Subpart O, including 
§§ 20.1403, 20.1404, 20.1405 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran contends that the July 1975 Board decision 
denying service connection for an acquired psychiatric 
disorder was clearly and unmistakably erroneous, in that the 
Board failed to consider and apply the provisions of 38 
C.F.R. § 3.304(b) with respect to the presumption of 
soundness on entry into service.  She asserts that she had no 
chronic psychiatric disorder prior to service, and, having 
been found psychiatrically normal on examination for entrance 
into service, she was thus entitled to application of the 
presumption of soundness on entry therein.  She states that 
depression had its onset in service as a result of sexual 
harassment by her roommate; that this depression was separate 
and distinct from, and unrelated to, her pre-service mental 
problems; and that she should have been granted service 
connection for an acquired psychiatric disorder with 
application of the provisions of 38 C.F.R. § 3.304(b).

The evidence of record at the time of the July 1975 Board 
decision included records of hospitalization of the veteran 
at the Charlotte Memorial Hospital (CMH) from June to August 
1969, prior to service.  The hospital report indicated that 
the veteran, employed as a Licensed Practical Nurse (LPN) at 
the pediatric department of that medical facility, had 
previously been treated at that facility from May to June 
1969, and the final diagnosis at that time had been 
emotionally unstable personality with depressive reaction, 
and psychophysiologic gastrointestinal reaction.  She 
currently was admitted for treatment of depression primarily 
accompanied by suicidal thoughts.  She had been obsessed for 
some time about sexual activity in which she participated 
with an older cousin many years ago.  On initial mental 
examination in July, the veteran was well-oriented and alert, 
and showed some flattening of affect.  There were no 
delusions or current hallucinations, although she reported 
aural and visual hallucinations in the past.  She had 
frequent nightmares which usually involved physical attack by 
family members of friends.  She also described rather 
bizarre, peculiar somatic symptoms such as a jerking and 
pulling sensation of the muscles of the face and eyes.  She 
had been having suicidal thoughts since May.  There was no 
loosening of associations.  The diagnostic impressions were 
possible depressive reaction occurring in an emotionally 
unstable personality, and possible pseudoneurotic 
schizophrenic reaction.  During her hospital course, various 
medications and psychotherapy were to no avail, and she did 
not improve at all.  Her affect was markedly flattened, and 
although she would frequently threaten suicide, she showed 
absolutely no evidence of anger or depression.  After a long 
period of hospitalization and no improvement, she was treated 
with electroshock therapy, after which she surprisingly began 
to show some improvement after the second or third treatment.  
At the time of hospital discharge, she was not nearly as 
depressed as previously, but was still showing marked 
flattening of affect and lack of enthusiasm for leaving the 
hospital.  She had planned not to return to her husband and 
continued to be outwardly hostile toward him.  She seemed to 
be more content in the hospital and actually resisted being 
discharged.  She received 7 electroshock treatments and 
refused the 8th one which had been scheduled.  She was 
discharged to outpatient follow-up, and the final diagnosis 
was schizoaffective-type (pseudoneurotic) schizophrenic 
reaction.          

The service medical records show that, in a September 1971 
report of medical history on examination for entrance into 
service, the veteran stated that she had never attempted 
suicide.  She complained of nervous trouble, and denied 
depression or excessive worry.  She reported previous mental 
therapy at the CMH in 1969.  The examiner noted that she had 
been seen in a mental health clinic for the past      2 years 
following marital problems.  On current examination, she was 
psychiatrically normal, and was referred for a psychiatric 
evaluation.  

Received in early October 1971 was a report from a 
psychiatric social worker at the Piedmont Mental Health 
Complex (PMHC) which indicated that the veteran had visited 
the center several times during the past 4 years for a series 
of interviews.  She discussed living with her mother in a 
pain-dependent relationship where she learned to live with 
feelings of apprehension and guilt.  She described an unhappy 
marriage and showed considerable strength and insight by 
terminating this marriage, and at the same time suffered a 
severe depression.  After having worked intensively with the 
veteran during the past 3 months in multiple therapy, the 
social worker stated that he believed that she had received 
the maximum benefits, and the clinical impression was that 
she was not diagnosable in emotional or social terms.  He 
noted that the veteran viewed serving in the Army as an 
opportunity to make further progress by meeting interesting 
new friends and fellow workers, going to school, and 
traveling, and opined that military service should help her 
further "transcend" herself, as she enjoyed new challenges 
and adventures.  He concluded that he did not believe she 
would need any treatment while in the service.  A stamp on 
the Piedmont report indicated that it was reviewed and 
considered in the veteran's military physical profile.

On military psychiatric evaluation in early October 1971, the 
veteran indicated that she wanted to enter the military 
nursing service and that she had had psychiatric treatment in 
the past, which was the reason for the current evaluation.  
The examiner noted that, in approximately 1969, the veteran 
suffered a reactive depression to various environmental 
pressures including the divorce of her parents and the break-
up of her own marriage, and she was hospitalized and received 
a course of electroshock therapy.  She was noted to have been 
getting along well since that time, attending a mental health 
clinic for outpatient therapy, and currently feeling 
emotionally stronger than she had ever been.  Although she 
had always had some tendency toward depression, she felt that 
she was now better equipped to resist the onset of depression 
in the future.  On current examination, the veteran was 
correctly oriented in all respects.  Affect was appropriate 
to the situation.  She described herself as a somewhat 
introverted person, but she nevertheless enjoyed various 
recreational activities such as bowling.  She was interested 
in the possibility of the military nursing service and stated 
that she currently enjoyed work as an LPN.  The clinical 
impression was that the veteran had suffered reactive 
depression in the past which had been satisfactorily treated, 
and that she currently seemed to be in a satisfactory state 
of emotional health, with no indication of any current 
depression.  The examiner opined that she would be fit to 
serve as a member of the military nursing service.  A stamp 
on the evaluation report indicated that it was reviewed and 
considered in the veteran's military physical profile.

Physical inspection at the time of the veteran's entry into 
active service in mid-October 1971 indicated that statements 
from a physician and a mental health clinic had been 
reviewed, and that no disqualifying defects or diseases were 
currently noted.  Her physical profile serial reflected 
neuropsychiatric emotionally stability or having a transient, 
mild psychoneurosis, and she was found qualified for service 
in the Women's Army Corps (WAC).

In April 1972, the veteran was referred for a special 
gastrointestinal examination with a 2 to 3 year history of 
abdominal cramps.  She currently had a swollen, tender 
abdomen and was seeing a psychiatrist.  On current 
examination, a history of the onset of abdominal cramps 2 
months ago was noted, which was similar to her symptoms 2 
years ago.  A long past history of emotional problems was 
also noted.  After examination, the impression was irritable 
bowel syndrome.

In mid-June 1972, the veteran was noted to be emotionally 
distraught after her grandmother suffered a heart attack.  
She complained of abdominal cramps, fatigue, and a headache.  
The impressions were gastroenteritis and fatigue.  In late 
June, she complained of a severe headache.  In August, she 
complained of trouble sleeping due to very frequent changes 
of her work shifts.  In September, she was noted to have been 
unable to relax due to illness in the family.  She complained 
of a headache, vomiting, and stomach pain.  In late November, 
she was evaluated for complaints of frequent bitemporal 
throbbing headaches for the last few months associated with 
occasional vomiting and some nausea.  The impression was 
tension headaches, doubt cluster headaches.  

On neurological evaluation in early December 1972 for 
complaints of a constant, bitemporal, throbbing headache for 
the past 3 or 4 days without nausea or vomiting, a 2 or 3 
month history of such severe headaches was noted.  The 
headaches were noted to have begun without any associated 
emotional problems, but in the past      2 months the veteran 
was noted to have been having severe situational problems 
with her WAC company, with some depression.   She had no 
suicidal thoughts, but was noted to have had some in the 
past.  Current neurological examination was normal.  The 
impression was vascular headaches with depression.  A 
situational change was suggested, involving moving away from 
her present roommate and explaining the situation 
confidentially to her commanding officer.

In mid-December 1972, she complained of headaches, nausea, 
and vomiting.  On neurological evaluation in late December, 
she was noted to be still having headaches, with vomiting, 
inability to sleep well, and depression.  She had not yet 
spoken to her commanding officer or changed her roommate 
situation, on account of not having the courage to do so.  It 
was planned to refer her to a mental health counselor.  

In early January 1973, the veteran complained of severe 
headaches, which were thought to be vascular.  On subsequent 
evaluation a few days later, she was noted to have a history 
of headaches, vomiting, and mild depression manifested by 
poor appetite, a 20-pound weight loss, and insomnia.  
Neurological evaluation was noted to have been within normal 
limits.  The diagnoses were vascular and tension headaches, 
and depression, and she was referred for psychiatric 
evaluation.  In mid-January, she was seen for complaints of a 
severe headaches of unknown etiology.  A psychiatric clinical 
evaluation was noted to have been scheduled for late January, 
a report of which is not of record.    

In February 1973, the veteran was seen in a hospital 
emergency room after complaints of chills, abdominal pains, a 
headache, nausea, and vomiting, followed by dizziness and 
loss of consciousness.  The impression was possible 
gastroenteritis.  She was seen again a couple of days later 
with complaints of having had 5 fainting spells in 1 week.    
       
On examination for purposes of a military medical board in 
September 1973, the veteran was psychiatrically abnormal.  
The diagnosis was depressive neurosis, and her physical 
profile serial reflected that she was below the minimum 
neuropsychiatric standards for induction.  She was considered 
not qualified for further military service.

A November 1973 report of a military physical evaluation 
board indicated that in October 1973 the board had found that 
the veteran's depressive neurosis had no service connection 
due to the fact that it existed prior to induction.  In her 
initial physical examination in September 1971, the veteran 
stated that she had received prior psychiatric assistance at 
the CMH.  She submitted 2 letters concerning her condition 
and was examined in early October 1971 by a military 
physician, who stated that she currently seemed to be in a 
satisfactory state of emotional health, with no indication of 
any current depression, and opined that she would be fit to 
serve as a member of the military nursing service.  She was 
subsequently found fit for military service.  On the grounds 
that the veteran was found fit for entry into service, the 
veteran's appointed counsel at the physical evaluation board 
hearing argued that her current depressive neurosis was an 
entirely different condition than that which she had had 
prior to service.  After carefully considering all available 
evidence in the veteran's case, the board in November 1973 
found that she was physically unfit for further military 
service due to a depressive reaction productive of moderate 
social and industrial impairment which existed prior to 
entrance onto active duty and was not aggravated by service, 
and recommended that she be separated from service without 
entitlement to disability benefits therefrom.  The veteran 
was furnished a copy of the board report, and indicated that 
she did not agree with the recommendations and did not want 
to submit a letter of rebuttal.  

Post service, a VA medical certificate of February 1974 
indicates that the veteran was seen at a VA medical facility 
with complaints of depression.  A life-long history of a 
"moody" personality was noted, as well as an overt suicide 
attempt with an overdose of tranquilizers in 1969, and a 
pressured family situation, involving a parental divorce in 
which the veteran was blamed, her mother's diagnosis of 
cancer, and the pregnancy of her unwed sister.  Since that 
time the veteran had been under treatment with medications 
for depression.  She had remarried 2 months ago, and reported 
the onset of deep depression 3 weeks ago, and was totally 
withdrawn from her spouse.  She rejected fleeting suicidal 
ideas, and had no plan.  She was noted to have stopped taking 
her medication, on which she felt she was becoming too 
dependent.  She had thought of suicide during the last few 
days and also complained of severe headaches.  The diagnosis 
was depressive reaction, and the VA physician who signed the 
medical certificate indicated that the veteran was to be 
admitted to the hospital on an urgent basis; no report of any 
VA psychiatric hospitalization subsequently in 1974 is of 
record.

In April 1974, the Winston-Salem, North Carolina VA Regional 
Office (RO) received the veteran's initial claim for service 
connection for an acquired psychiatric disorder, a depressive 
reaction, which she stated had its onset in February 1973.  
She claimed treatment for this in service but listed no 
providers of pre-service or post-service treatment therefor.  
She stated that a military physical evaluation board had 
concluded that the condition existed prior to service.

By rating action subsequently in April 1974, the RO denied 
service connection for a depressive neurosis on the grounds 
that the veteran had been treated for this prior to service, 
that it had been thought that she was sufficiently adjusted 
to enter service, and that she began complaining of headaches 
early in service and was eventually discharged due to the 
depressive neurosis, which was found to have been neither 
incurred in nor aggravated by service.

In May 1974, the RO received another claim from the veteran 
for service connection for nervous disorders which she stated 
had their onset from February through August 1973.  She 
claimed post-service treatment for such disorder at a VA 
hospital from February to April 1974, a report of which is 
not of record.

By rating action of October 1974, the RO considered pre-
service 1969 private medical records showing treatment of the 
veteran for an acquired psychiatric disorder and a report 
from the PMHC indicating additional pre-service treatment; a 
September 1971 military psychiatric evaluation upon which she 
was determined to be fit for military service; various 
continuing inservice complaints of abdominal problems, 
fatigue, sleep problems, headaches, and depression; and a 
November 1973 military physical evaluation board report which 
determined that the veteran had a depressive reaction which 
was incurred prior to service.  On that record, the RO denied 
service connection for an acquired psychiatric disorder on 
the grounds that the veteran's depressive reaction existed 
prior to service, and did not increase in severity to a 
material degree during service.

By letter of November 1974, the RO notified the veteran that 
service connection for a nervous condition had been denied on 
the grounds that it was not incurred in or aggravated by 
service; she was also advised of her appellate rights.

In December 1974, the RO received, on the veteran's behalf, 
her representative's Notice of Disagreement with the denial 
of service connection.  A Statement of the Case was issued in 
January 1975.  In her April 1975 Substantive Appeal, the 
veteran argued that the medical evidence of record 
established that her pre-existing mental problems had 
vanished by the time of her entry into service, at which time 
she was found to be emotionally stable, psychiatrically 
normal, and acceptable for military nursing service.  She 
attributed her extreme nervousness, fatigue, and headaches in 
service to work pressures and stress from caring for an 
ailing grandmother.  She also stated that she had severe 
situational problems in her WAC company due to sexual 
harassment by a female roommate which contributed to her 
emotional stress.  She asserted that she sought psychiatric 
therapy in service for depression brought on by problems in 
performing her work, her superiors' lack of concern for her 
situation, and her problems at home.  

By decision of July 1975, the Board denied service connection 
for an acquired psychiatric disorder on the grounds that the 
veteran's pre-service psychiatric disorder had not been 
aggravated by service, finding that the veteran had been 
hospitalized and treated for a variously-diagnosed 
psychiatric disorder prior to service; her inservice 
psychiatric manifestations were essentially the same as those 
present prior to service, and represented a continuation of 
the basic psychiatric pathology, a depressive reaction; and 
that there had been no increase in the severity of the pre-
service psychiatric condition in service.  In reaching this 
determination, the Board considered the evidence showing that 
the veteran had been asymptomatic on examination for entry 
into service, but found that the evidence showed that her 
neurotic symptoms did not increase in severity during 
service, and in fact were less severe than the pre-service 
symptoms which led to her hospitalization in 1969.

II.  Analysis

Under the applicable criteria, a decision by the Board is 
subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 7111(a).  Review to determine 
whether CUE exists in a final Board decision may be initiated 
by a party to that decision.            38 U.S.C.A. §§ 
501(a), 7111; 38 C.F.R. § 20.1400(a).  In implementing                 
38 U.S.C.A. § 7111, the U.S. Congress intended the VA to 
follow established case law defining CUE found primarily in 
the precedent decisions of the U.S. Court of Appeals for 
Veterans Claims (Court).  64 Fed. Reg. 2134, 2137 (1999).  
See Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 
412 (1996); Berger v. Brown, 10 Vet. App. 166 (1997).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are a changed diagnosis (a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision), the VA's failure to fulfill 
the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).  No new evidence 
will be considered in connection with the disposition of a 
motion for revision of a Board decision based on CUE.  38 
C.F.R. § 20.1405(b).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C. § 310 (as in effect in 1975).  A veteran 
who served during a period of war is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability manifested in service existed before service will 
rebut the presumption.  38 U.S.C. § 311; 38 C.F.R. § 3.304(b) 
(as in effect in 1975).  A pre-existing injury or disease 
will be considered to have been aggravated by active wartime 
service where there is an increase in disability during such 
service, unless there is clear and unmistakable evidence that 
the increase in disability is due to the natural progress of 
the disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 353; 38 C.F.R. § 3.306 
(as in effect in 1975).

After a review of the record, the Board concludes that the 
July 1975 Board decision denying service connection for an 
acquired psychiatric disorder was reasonably supported by the 
evidence then of record, and is not clearly and unmistakably 
erroneous.  In denying service connection, the Board notes 
that the 1975 Board decision considered the veteran's pre-
service, service, and post-service medical records contained 
in the claims folder.  

Current review of the evidence in the file at the time of the 
1975 Board decision discloses that the veteran was 
psychiatrically normal on September 1971 examination prior to 
entry into active service; a military psychiatric examiner in 
early October 1971 found her fit for military nursing 
service, noting that she had suffered reactive depression in 
the past which had been satisfactorily treated, and that she 
currently seemed to be in a satisfactory state of emotional 
health, with no indication of any current depression; and a 
physical inspection at the time of her entry into active 
service in mid-October 1971 indicated that no disqualifying 
defects or diseases were currently noted.  Moreover, the 
military medical evaluations conducted in close proximity to 
the time of the veteran's entry into active service clearly 
indicate that records of her treatment for psychiatric 
problems prior to service were reviewed and considered in 
reaching these conclusions.  On that record, the Board finds 
that the veteran was entitled to the presumption of soundness 
on entry into service pursuant to 38 U.S.C. § 311 and 38 
C.F.R. § 3.304(b), and that the 1975 Board decision was 
deficient in failing to accord her that presumption.  

However, the Board further finds that the technical failure 
to apply the provisions of 38 U.S.C. § 311 and 38 C.F.R. § 
3.304(b) does not constitute CUE in the 1975 Board decision, 
inasmuch as such application would not have manifestly 
changed the outcome of the veteran's appeal, i.e., would not 
have resulted in the grant of service connection for an 
acquired psychiatric disorder.  See 38 C.F.R. §§ 20.1403(a), 
(c).  The overwhelming, well-documented medical evidence of 
treatment of the veteran prior to service for a chronic, 
acquired psychiatric disorder manifested by a significant 
component of depression constitutes clear and unmistakable 
evidence that the psychiatric disability manifested in 
service, a depressive reaction or neurosis, existed before 
service, which evidence the Board finds sufficient to have 
rebutted any presumption of soundness on entry into service.  
In reaching this conclusion that the veteran's inservice 
psychiatric symptoms were manifestations of the same, chronic 
psychiatric disorder diagnosed prior to service, the Board 
notes that a depressive reaction was one component of the 
veteran's diagnosed psychiatric disorder at the CMH in May 
and June 1969; she was again admitted to the CMH from June to 
August 1969 for treatment of depression; and a military 
psychiatric examiner's clinical impression in early October 
1971 confirmed that she had suffered reactive depression in 
the past.  When these well-documented pre-service psychiatric 
findings and diagnoses are considered in light of the 1972 
and 1973 inservice symptoms of emotional distress, fatigue, 
headaches, nausea, vomiting, insomnia, inability to relax, 
depression, poor appetite, weight loss, dizziness, and 
fainting spells, the Board concurs with the conclusions of 
both the November 1973 military physical evaluation board and 
the July 1975 Board decision, to the effect that the 
veteran's inservice psychiatric symptoms were manifestations 
of the same basic, chronic pre-service disorder, a depressive 
reaction or neurosis.  This is further corroborated by the 
post-service independent VA diagnosis of the same psychiatric 
disease entity, a depressive reaction, in February 1974, 
shortly following separation from service.   

Although the veteran has argued that the depressive neurosis 
diagnosed in service was a psychiatric disease entity 
separate and distinct from that diagnosed prior to service, 
the Board finds her opinion unpersuasive.  While she is 
medically trained as an LPN, there is no evidence in the 
record that she has special knowledge regarding psychiatry 
which would make her opinion regarding the relationship 
between various psychiatric findings and diagnoses probative 
medical evidence.  Williams v. Brown, 4 Vet. App. 270 (1993); 
Black v. Brown, 10 Vet. App. 279 (1997).  Rather, the Board 
ascribes greater probative value to the competent medical 
opinions of the physicians on the military physical 
evaluation board which concluded in November 1973 that the 
depressive reaction or neurosis diagnosed in service was a 
continuation of the same basic psychiatric pathology she had 
prior to service.  Other than the veteran's own opinion, the 
evidence of record at the time of the July 1975 Board 
decision contained no probative medical evidence that the 
depressive neurosis diagnosed in service was a psychiatric 
disease entity separate and distinct from that diagnosed 
prior to service.

Moreover, the Board concurs with the July 1975 Board finding 
that the pre-existing depressive reaction was not aggravated 
by service, inasmuch as the clinical findings not only show 
that the basic pre-service disorder underwent no increase in 
severity during service, but rather, that it was 
significantly less disabling in service than before.  In 
reaching this conclusion, the Board notes that, whereas the 
pre-service CMH medical records indicate that the veteran 
reported a past history of aural and visual hallucinations, 
was treated for severe depression accompanied by suicidal 
thoughts, and received a course of 7 electroshock treatments 
in 1969, and the post-service February 1974 VA medical 
certificate indicates that she made an overt suicide attempt 
in 1969, no hallucinations or suicidal ideation or attempts 
were documented in service, nor was electroshock therapy 
required.  Specifically, the service medical records show 
that the veteran had no suicidal thoughts in December 1972, 
her depression was described as only mild in January 1973, 
and in November 1973 the physical evaluation board 
characterized her depressive reaction as productive of only 
moderate social and industrial impairment. 

Lastly, the Board notes that the evidence before the Board in 
July 1975 indicated that a psychiatric clinical evaluation of 
the veteran in service was noted to have been scheduled for 
late January 1973, and a post-service February 1974 VA 
medical certificate which contained a diagnosis of a 
depressive reaction indicated that she was to have been 
admitted to a VA hospital on an urgent basis at that time.  
In her May 1974 claim for service connection, the veteran 
claimed post-service treatment for a nervous disorder at a VA 
hospital from February to April 1974.  No report of either a 
late January 1973 inservice psychiatric evaluation of the 
veteran or a post-service VA psychiatric hospitalization from 
February to April 1974 was of record at the time of the July 
1975 Board decision, or is currently of record. However, the 
Board finds that any such evidentiary deficiencies do not 
constitute CUE in the 1975 Board decision.  38 C.F.R. 
§ 20.1403(d); Caffrey v. Brown, 6 Vet. App. 377 (1994) (the 
VA's breach of the "duty to assist" results only in an 
incomplete, rather than an incorrect, record, and thus does 
not form the basis for a finding of CUE).

On that record, the Board finds that the July 1975 Board 
decision denying service connection for an acquired 
psychiatric disorder was not clearly and unmistakably 
erroneous; rather, it represented a reasonable exercise of 
rating judgment, and clearly contained no error about which 
"reasonable minds could not differ" as contemplated by 38 
C.F.R. § 20.1403(a).  After a review of the veteran's motion, 
the Board is satisfied that the correct facts, as they were 
known at the time, were before the Board in July 1975, and 
that the law and regulatory provisions extant a the time were 
correctly applied to the evidence of record in 1975 to deny 
the claim for service connection for an acquired psychiatric 
disorder on the grounds that it pre-existed service and was 
not aggravated thereby.  


ORDER

The motion to revise or reverse the July 1975 Board decision 
denying service connection for an acquired psychiatric 
disorder on the grounds of CUE is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 



